767 N.W.2d 451 (2009)
Timothy KING, Personal Representative of the Estate of Andrew Baker, Deceased, Plaintiff-Appellant,
v.
McPHERSON HOSPITAL, a/k/a trinity Health-Michigan, Michael Briggs, D.O., Merle Hunter, M.D., and Emergency Physicians Medical Group, P.C., Defendants-Appellees.
Docket No. 137071. COA No. 283271.
Supreme Court of Michigan.
July 9, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's December 23, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
HATHAWAY, J., would grant reconsideration.